      Case 6:20-cv-00473-ADA Document 36-1 Filed 10/30/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00473-ADA

           Plaintiff,
                                          JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



        DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
   DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT FOR
                   FAILURE TO STATE A CLAIM
         Case 6:20-cv-00473-ADA Document 36-1 Filed 10/30/20 Page 2 of 2




I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached here as Exhibit A is a true and correct copy of the applicant’s July 17,

2014 arguments/remarks made in an argument, from the file history of U.S. Patent No. 9,137,144

filed on September 28, 2012. This was retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair) on October 30, 2020.

        3.     Attached hereto as Exhibit B is a true and correct copy of the docket report for

WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies Inc., Dell

Inc., and EMC Corporation, Case No. 6:20-cv-00403-ADA (W.D. Tex. 2020). This docket report

was retrieved from PACER (https://pcl.uscourts.gov/pcl/index.jsf) on October 30, 2020.

        I declare under penalty of perjury that the foregoing is true and correct.



Dated: October 30, 2020
                                               /s/ Brian A. Rosenthal___
                                               Brian A. Rosenthal




                                                  1
